                       Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice pending)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              FOR RESPONSE TO EMAILS (DKT.
                                                                    274)
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 2 of 7


                   1          Plaintiffs submit this Response to the Court’s Order for Response to Emails (Dkt. 274).

                   2   For the reasons set forth below, Plaintiffs believe that the emails and evidence the Court has

                   3   received continue to show that Defendants may be circumventing the Court’s PI Order.

                   4   Anonymous (Dkt. 272) raises an October 6 date for the first time, which Defendants are in the best

                   5   position to explain.

                   6          A.        Anonymous (Dkt. 272)

                   7          This anonymous emailer describes that his zone was closed out today. Plaintiffs are unable

                   8   to determine exactly where Anonymous is enumerating other than in the Midwest. At any rate,

                   9   Defendants should not be accelerating completion activities to meet the enjoined December 31,

               10      2020 deadline.

               11             The text message Anonymous received indicates that “Census enumeration will go through

               12      October 6, according to the latest Federal court ruling.” This is the first Plaintiffs have heard of an

               13      October 6 date, and are unsure what ruling is being referred to. Defendants are in the best position

               14      to explain the direction the anonymous enumerator received.

               15             B.        Mr. Smith (Dkt. 273)

               16             Mr. Smith expresses concern that enumeration activities have stopped in the Las Vegas

               17      area. As noted, Defendants should not be accelerating completion activities to meet the enjoined

               18      December 31, 2020 deadline. Mr. Smith also expresses concern that the Bureau may have

               19      provided an improper justification for not enumerating homeless populations in Nevada.

               20      Defendants are in the best position to address this direction.

               21             C.        Ms. Rice (Dkt. 271)

               22             Ms. Rice raises concerns regarding “intentional undercount POC, Elderly, Disabled, Low

               23      income and Single parent families.” Ms. Rice describes a Multi-Unit “module” or “tool” that is

               24      not being used in the field. Plaintiffs are unfamiliar at this time with the “module” or “tool”

               25      referred to, and whether there was a plan to use the tool that has been circumvented. Plaintiffs

               26      understand that manager visits are to be conducted for multiunit buildings, see, e.g., Dkt. 37-15 at

               27      ECF pp. 27, 47-49, but Ms. Rice does not appear to be stating that such manager visits were not

               28      occurring.
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                            PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 3 of 7


                   1          Ms. Rice also appears to have been terminated while the Court’s TRO was in effect. It is

                   2   unclear what reason was given for Ms. Rice’s termination, but the date of her termination may

                   3   implicate a violation of the Court’s TRO.

                   4          D.     Mr. Pun (Dkt. 270)

                   5          Like other enumerators, Mr. Pun raises concerns about “what standard they use” to mark a

                   6   household completed, but does not provide details about what methods have been used. Mr. Pun

                   7   also raises concerns regarding the homeless counts as well, suggesting that enumeration of those

                   8   populations is not being performed in a thorough and accurate manner.

                   9

               10

               11

               12

               13      Dated: September 30, 2020                        LATHAM & WATKINS LLP

               14                                                       By: /s/ Sadik Huseny
                                                                           Sadik Huseny
               15
                                                                        Steven M. Bauer (Bar No. 135067)
               16                                                       steven.bauer@lw.com
                                                                        Sadik Huseny (Bar No. 224659)
               17                                                       sadik.huseny@lw.com
                                                                        Amit Makker (Bar No. 280747)
               18                                                       amit.makker@lw.com
                                                                        Shannon D. Lankenau (Bar. No. 294263)
               19                                                       shannon.lankenau@lw.com
                                                                        LATHAM & WATKINS LLP
               20                                                       505 Montgomery Street, Suite 2000
                                                                        San Francisco, CA 94111
               21                                                       Telephone: 415.391.0600
                                                                        Facsimile: 415.395.8095
               22
                                                                        Richard P. Bress (admitted pro hac vice)
               23                                                       rick.bress@lw.com
                                                                        Melissa Arbus Sherry (admitted pro hac vice)
               24                                                       melissa.sherry@lw.com
                                                                        Anne W. Robinson (admitted pro hac vice)
               25                                                       anne.robinson@lw.com
                                                                        Tyce R. Walters (admitted pro hac vice)
               26                                                       tyce.walters@lw.com
                                                                        Genevieve P. Hoffman (admitted pro hac vice)
               27                                                       genevieve.hoffman@lw.com
                                                                        Gemma Donofrio (admitted pro hac vice)
               28                                                       gemma.donofrio@lw.com

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      2                            PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 4 of 7


                   1                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   2                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   3                                          Facsimile: 202.637.2201

                   4                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   5                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   6                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   7
                       Dated: September 30, 2020              By: /s/ Jon M. Greenbaum
                   8                                          Kristen Clarke (pro hac vice pending)
                                                              kclarke@lawyerscommittee.org
                   9                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               10
                                                              Ezra D. Rosenberg (admitted pro hac vice)
               11                                             erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
               12                                             dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               13                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               14                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               15                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               16                                             RIGHTS UNDER LAW
               17                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               18                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               21                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               22                                             NAACP; and Navajo Nation
               23
                                                              Wendy R. Weiser (admitted pro hac vice)
               24                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               25                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               26                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               27                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               28                                             Telephone: 646.292.8310

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                           PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 5 of 7


                   1                                          Facsimile: 212.463.7308
                   2                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   3                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   4
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
                   5                                          NAACP; and Navajo Nation

                   6                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   7                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   8                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   9                                          Facsimile: 213.385.9089
               10                                             Attorneys for Plaintiff City of San Jose
               11
                                                              Doreen McPaul, Attorney General
               12                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice forthcoming)
               13                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               14                                             JUSTICE
                                                              P.O. Box 2010
               15                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               16
                                                              Attorneys for Navajo Nation
               17

               18      Dated: September 30, 2020              By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
               19                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               20                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               21                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               22                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               23                                             LOS ANGELES
               24                                             200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
               25                                             Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
               26
                                                              Attorneys for Plaintiff City of Los Angeles
               27
                       Dated: September 30, 2020              By: /s/ Michael Mutalipassi
               28                                             Christopher A. Callihan (Bar No. 203010)

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4                            PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 6 of 7


                   1                                          legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
                   2                                          michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
                   3                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   4
                                                              Telephone: 831.758.7256
                   5                                          Facsimile: 831.758.7257

                   6                                          Attorneys for Plaintiff City of Salinas

                   7   Dated: September 30, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   8                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   9                                          lhough@edelson.com
                                                              EDELSON P.C.
               10                                             123 Townsend Street, Suite 100
               11                                             San Francisco, CA 94107
                                                              Telephone: 415.212.9300
               12                                             Facsimile: 415.373.9435

               13                                             Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
               14                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               15                                             Mark A. Flessner
                                                              Stephen J. Kane
               16                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               17
                                                              Telephone: (312) 744-8143
               18                                             Facsimile: (312) 744-5185

               19                                             Attorneys for Plaintiff City of Chicago

               20      Dated: September 30, 2020              By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (admitted pro hac vice)
               21                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               22                                             LLP
                                                              2001 K St., N.W.
               23                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               24
                                                              Facsimile: 202-887-4288
               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                            PLTFS.’ RESP. TO DKT. 274
                        Case 5:20-cv-05799-LHK Document 282 Filed 09/30/20 Page 7 of 7


                   1                                                     Dario J. Frommer (Bar No. 161248)
                                                                         dfrommer@akingump.com
                   2                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                                         LLP
                   3                                                     1999 Avenue of the Stars, Suite 600
                                                                         Los Angeles, CA 90067-6022
                   4
                                                                         Phone: 213.254.1270
                   5                                                     Fax: 310.229.1001

                   6                                                     Attorneys for Plaintiff Gila River Indian
                                                                         Community
                   7
                       Dated: September 30, 2020                         By: /s/ David I. Holtzman
                   8                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   9                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
               10                                                        Jacqueline N. Harvey
                                                                         50 California Street, 28th Floor
               11
                                                                         San Francisco, CA 94111
               12                                                        Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
               13
                                                                         Attorneys for Plaintiff County of Los Angeles
               14

               15

               16
                                                               ATTESTATION
               17
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               18
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               19

               20      in this filing.

               21
                       Dated: September 30, 2020                         LATHAM & WATKINS LLP
               22
                                                                         By: /s/ Sadik Huseny
               23                                                            Sadik Huseny
               24

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6                            PLTFS.’ RESP. TO DKT. 274
